Inasmuch as counsel for plaintiff will receive every fourth check for permanent total disability compensation owing to plaintiff on an ongoing basis and that plaintiff is permanently and totally disabled due to his severe compensable injuries and therefore is in need of attendant care services at the market rate, not at 75% of the market rate, in order to complete daily living tasks, the motion of plaintiffs counsel must be, and hereby is DENIED.
                                S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/_______________ DIANNE C. SELLERS COMMISSIONER